DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 
Information Disclosure Statement
Patent applicant has duty not just to disclose pertinent prior art references but to make the disclosure in such way as not to "bury" it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D.I. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl. 1972).  Applicant has filed an IDS citing over 800 references.  Most of them are not related to the subject matter of the present application.  The IDS has been considered to the best extent possible by the Examiner.
Significantly, an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [ 220 USPQ 289 ] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). (Emphasis in original).

Specification
The disclosure is objected to because of the following informalities: Throughout the specification, it appears that “siemans” should be --siemens.--  
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  In claim 20, “the insert” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7-11, 13 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 31, the use of “a cavity” several times throughout the claim makes the claim unclear as to whether the same cavity of multiple cavities are claimed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 23 and 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Niwa et al. (US 5,474,472).
Regarding claim 32, Niwa discloses a receptacle adapted for mounting to a printed circuit board, comprising: a housing (24) made of an insulative material and having a mating face (left side in Fig. 2) with at least one cavity; a first lead assembly comprising a first plurality of conductive elements (16a) disposed along a first direction (left to right in Fig. 5), each conductive element of the first plurality of conductive elements comprising a mating contact portion (forward/left portion of 16a in Fig. 2) extending toward the mating face, a contact tail (16a’) adapted for attachment to at least one conductive pad on a surface of the printed circuit board, and an intermediate portion (not labeled, see Fig. 2) coupling the contact tail to the mating contact portion, the mating contact portions of the first plurality of conductive elements being aligned along the first direction; and a second lead assembly comprising a second plurality of conductive elements (16d in Fig. 2) disposed along the first direction, each conductive element of the second plurality of conductive elements comprising a contact tail (16c’) adapted for attachment to at least one conductive pad on the surface of the printed circuit board, a mating contact portion (forward of 16c) extending toward the mating face, and an intermediate portion (not labeled, see Fig. 2) coupling the contact tail to the mating contact portion, the mating contact portions of the second plurality of conductive elements being aligned along the first direction; a third lead assembly comprising a third plurality of conductive elements (16b) disposed along a first direction, each conductive element of the third plurality of conductive elements comprising a mating contact portion extending toward the mating face, a contact tail (16b’) adapted for attachment to at least one conductive pad on the surface of the printed circuit board, and an intermediate portion coupling the contact tail to the mating contact portion, the mating contact portions of the third plurality of conductive elements being aligned along the first direction; and a fourth lead assembly comprising a fourth plurality of conductive elements (16d) disposed along the first direction, each conductive element of the fourth plurality of conductive elements comprising a contact tail (16d’) adapted for attachment to at least one conductive pad on the surface of the printed circuit board, a mating contact portion extending toward the mating face, and an intermediate portion coupling the contact tail to the mating contact portion, the mating contact portions of the fourth plurality of conductive elements being aligned along the first direction, wherein: the first plurality of conductive elements are aligned with the third plurality of conductive elements along a second direction (vertical in Figs. 2 and 5) that is perpendicular to the first direction and to the surface of the printed circuit board and offset from the third plurality of conductive elements in a third direction (left to right in Fig. 2) that is perpendicular to the first and second directions; and the second plurality of conductive elements are aligned with the fourth plurality of conductive elements along the second direction and offset from the fourth plurality of conductive elements in the third direction.  
Regarding claim 23, Niwa discloses each of the first plurality of conductive elements and of the second plurality of conductive elements having a broad side (top bottom in Fig. 5) and edges (sides in Fig. 5); the first plurality of conductive elements disposed with an edge of each conductive element facing an edge of an adjacent conductive element of the first plurality of conductive elements; and the second plurality of conductive elements disposed with an edge of each conductive element facing an edge of an adjacent conductive element of the second plurality of conductive elements.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-11, 13, 15, 26, 27, 31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niwa et al. (US 5,474,472) in view of Trammel (US 6,296,496).
Regarding claim 31, Niwa discloses a receptacle adapted for mounting to a printed circuit board, the receptacle comprising: a housing (24) having at least one cavity (not labeled, see Figs. 2 and 5), wherein each of the at least on cavities is configured to receive a mating connector inserted in an insertion direction (left to right in Fig. 2); a first lead assembly comprising a first plurality of conductive elements (16a), wherein each conductive element of the first plurality of conductive elements comprises a contact tail (16a’), a mating contact portion (at 16a) exposed within a cavity of the at least one cavity, and an intermediate portion (not labeled, see Fig. 2) coupling the contact tail to the mating contact portion, the mating contact portions of the first plurality of conductive elements being aligned in a first row extending in a row direction (left to right in Fig. 5) that is transverse to the insertion direction with contact surfaces of the mating contact portions facing in a first direction (downward in Figs. 2 and 5) perpendicular to the row direction; a second lead assembly comprising a second plurality of conductive elements (behind 16c in Fig. 2), wherein each conductive element of the second plurality of conductive elements comprises a contact tail (16c’), a mating contact portion (behind 16c and extending further left than 16c in Fig. 2) exposed within a cavity of the at least one cavity, and an intermediate portion (not labeled, see Fig. 2) coupling the contact tail to the mating contact portion, the mating contact portions of the second plurality of conductive elements being aligned in a second row (see Fig. 5) extending in the row direction with contact surfaces of the mating contact portions facing in the first direction; a third lead assembly comprising a third plurality of conductive elements (behind 16b in Fig. 2), wherein each conductive element of the third plurality of conductive elements comprises a contact tail (16b’), a mating contact portion (behind 16b and disposed further right from 16b in Fig. 2) exposed within a cavity of the at least one cavity, and an intermediate portion (not labeled, see Fig. 2) coupling the contact tail to the mating contact portion, the mating contact portions of the third plurality of conductive elements being aligned in a third row (left to right in Fig. 5) extending in the row direction with contact surfaces of the mating contact portions facing in a second direction (upward in Figs. 2 and 5), opposite to the first direction, and perpendicular to the row direction; a fourth lead assembly comprising a fourth plurality of conductive elements (16d), wherein each conductive element of the fourth plurality of conductive elements comprises a contact tail (16d’), a mating contact portion (at 16d) exposed within a cavity of the at least one cavity, and an intermediate portion (not labeled, see Fig. 2) coupling the contact tail to the mating contact portion, the mating contact portions of the fourth plurality of conductive elements being aligned in a fourth row (left to eight on Fig. 5) extending in the row direction with contact surfaces of the mating contact portions facing in the second direction (upward in Figs. 2 and 5); wherein: the mating contact portions of the first plurality of conductive elements are aligned with the mating contact portions of the third plurality of conductive elements in the insertion direction (see Figs 2), the mating contact portions of the second plurality of conductive elements are aligned with the mating contact portions of the fourth plurality of conductive elements in the insertion direction (see Fig. 2); the mating contact portions of the first plurality of conductive elements are offset from the mating contact portions of the second plurality of conductive elements in the insertion direction (mating contact of 16a are further right than the mating contact behind 16c); and the mating contact portions of the third plurality of conductive elements are offset from the mating contact portions of the fourth plurality of conductive elements in the insertion direction (mating contact behind 16c are further right than the mating contact behind 16d).  
Niwa discloses substantially the claimed invention except for the lead assemblies comprising a housing member within the housing and the plurality of conductive elements held in the housing member.  Trammel teaches the use of lead assemblies comprising a housing member (40) within the housing (10) and the plurality of conductive elements (20) held in the housing member.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use housing members, as taught by Trammel, in order to facilitate and expedite assembly of the conductive element into the housing.  
Regarding claim 7, Niwa discloses the first row of mating contact portions and the second row of mating contact portions are disposed along first (above 16a in Figs. 2 and 5) and second surfaces (above 16c in Figs. 2 and 5), respectively, of the at least one cavity.  
Regarding claim 8, Niwa discloses the first and second surfaces including slots (not labeled, see Fig 2) configured to receive the conductive elements of the first plurality of conductive elements and the second plurality of conductive elements, respectively.  
Regarding claim 9, Niwa discloses the first and second surfaces of the cavity being parallel (see Figs. 2 and 5).  
Regarding claim 10, Trammel teaches the first housing member (401) molded over the first plurality of conductive elements, and the second housing member (402) molded over the second plurality of conductive elements.  
Regarding claim 11, Trammel teaches the first housing member and the second housing member are made of an insulative material.  
Regarding claim 13, Niwa discloses a cage (14), wherein the receptacle is disposed within the cage.  

Regarding claim 33, Niwa discloses a receptacle adapted for mounting to a printed circuit board, comprising: a housing (24) made of an insulative material and having at least one cavity (not labeled, see Figs. 2 and 5) shaped to receive a plug in an insertion direction (left to right in Fig. 2) that is parallel to the printed circuit board; a first lead assembly comprising: a first plurality of conductive elements (16a) disposed in a row extending in a first direction (left to right in Fig. 5), each of the first plurality of conductive elements comprising a mating contact portion (forward of 16a) extending in the insertion direction, a contact tail (16a’) extending from the housing and configured for attachment to a first conductive pad on the printed circuit board, and an intermediate portion (not labeled, see Fig. 2) coupling the contact tail to the mating contact portion, the mating contact portions of the first plurality of conductive elements being aligned along the first direction; a second lead assembly, comprising: a second plurality of conductive elements (behind 16b in Fig. 2)) disposed in a row extending in the first direction, each of the second plurality of conductive elements comprising a mating contact portion extending in the insertion direction, a contact tail (16b’) extending from the housing and configured for attachment to a second conductive pad on the printed circuit board, and an intermediate portion (not labeled, see Fig. 2) coupling the contact tail to the mating contact portion, the mating contact portions of the second plurality of conductive elements being aligned along the first direction; a third lead assembly comprising: a third plurality of conductive elements (16d) disposed in a row extending in the first direction, each of the third plurality of conductive elements comprising a mating contact portion extending in the insertion direction, a contact tail (16d’) extending from the housing and configured for attachment to a third conductive pad on the printed circuit board, and an intermediate portion (not labeled, see Fig. 2) coupling the contact tail to the mating contact portion, the mating contact portions of the third plurality of conductive elements being aligned along the first direction; and a fourth lead assembly, comprising: a fourth plurality of conductive elements (behind 16c in Fig. 2) disposed in a row extending in the first direction, each of the fourth plurality of conductive elements comprising a mating contact portion extending in the insertion direction, a contact tail (16c’) extending from the housing and configured for attachment to a fourth conductive pad on the printed circuit board, and an intermediate portion (not labeled, see Fig. 2) coupling the contact tail to the mating contact portion, the mating contact portions of the fourth plurality of conductive elements being aligned along the first direction; wherein: the first plurality of conductive elements are aligned with the third plurality of conductive elements along a second direction (vertical in Figs. 2 and 5) that is perpendicular to the first direction and to the insertion direction and offset from the third plurality of conductive elements in the insertion direction (16a is offset from 16d in the left to right direction in Fig. 2); and the second plurality of conductive elements are aligned with the fourth plurality of conductive elements along the second direction (vertical in Figs. 2 and 5) and offset from the fourth plurality of conductive elements at in the insertion direction (contact behind 16b is offset from contact behind 16c in the left to right direction in Fig. 2).
Niwa discloses substantially the claimed invention except for the lead assemblies comprising a housing member within the housing and the plurality of conductive elements held in the housing member.  Trammel teaches the use of lead assemblies comprising a housing member (40) within the housing (10) and the plurality of conductive elements (20) held in the housing member.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use housing members, as taught by Trammel, in order to facilitate and expedite assembly of the conductive element into the housing.  
Regarding claim 26, Trammel teaches the first housing member engaging with the second housing member (Fig. 2).  
Regarding claim 27, Niwa, as modified by Trammel, discloses each of the first and second lead assemblies is L-shaped; and the first and second housing members engage with the housing so as to hold the first and second lead assemblies within the housing with the L-shaped first and second housing members nested.  

Regarding claim 15 (dependent on 32), Trammel teaches the first and second lead assemblies include first and second housing members respectively, for each conductive element of a first subset of the first plurality of conductive elements, a portion of the conductive element exposed through the first housing member, and for each conductive element of a second subset of the second plurality of conductive elements, a portion of the conductive element exposed through the second housing member.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use housing members, as taught by Trammel, in order to facilitate and expedite assembly of the conductive element into the housing.  

Claims 2-4, 16, 17, 19, 20, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niwa and Trammel, and further in view of Cohen et at. (US 7,163,421).
Regarding claim 2, Cohen teaches the use of an insert (160) disposed between the first and second lead assemblies, wherein the insert has a conductivity between 1 siemens/meter and 30,000 siemens/meter.  It would have been obvious to one having ordinary skill in the art before the invention was made to use an insert, as taught by Cohen, in order to provide the desired cross-talk protection.  
Regarding claim 3, Cohen teaches the insert contacting selected ones of the conductive elements (Fig. 4).  
Regarding claim 4, Cohen teaches the insert including projections (152) extending towards selected ones of the conductive elements.  

Regarding claim 16, Cohen teaches an insert (160) adjacent the first lead assembly (top 136, 138 in Fig. 4), wherein: the insert comprises a plurality of projecting portions (152), each projecting portion being coupled to a conductive element (136b) of the first subset.  
Regarding claim 17, Cohen teaches the first plurality of conductive elements comprising conductive elements disposed in a plurality of pairs of conductive elements (138); and the first subset of the first plurality of conductive elements comprising conductive elements (136b) each of which is disposed adjacent a pair of the plurality of pairs.  
Regarding claim 19, Cohen teaches the insert (160) having a conductivity between 1 siemens/meter and 30,000 siemens/meter.  
Regarding claim 20, Cohen teaches a member (160) disposed between the first and second lead assemblies, wherein: the insert (160) electrically coupled to selected ones of the first plurality of conductive elements and the second plurality of conductive elements.  
  
Regarding claim 29, Cohen discloses a member (160) between the first lead assembly and the second lead assembly and electrically coupling together a subset (136) of the first plurality of conductive elements.  
Regarding claim 30, Cohen discloses a second member (second 160) electrically coupled to select ones of the intermediate portions of the conductive members of at least the third lead assembly or the fourth lead assembly.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833